          Case 4:18-cv-05171-RMP                   ECF No. 146           filed 06/01/20     PageID.2718 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                                   FILED IN THE
                                                                  for the_                                          U.S. DISTRICT COURT
                                                                                                              EASTERN DISTRICT OF WASHINGTON
                                                     Eastern District of Washington
  ESTATE OF MARC A. MORENO, by and through its                                                                 Jun 01, 2020
 personal representative Miguel Angel Moreno; MIGUEL                                                               SEAN F. MCAVOY, CLERK
  ANGEL MORENO, and ALICIA MAGAN MENDEZ                              )
                             Plaintiff                               )
                                v.                                   )        Civil Action No. 4:18-CV-5171-RMP
CORRECTIONAL HEALTHCARE COMPANIES, INC.;                             )
 CORRECT CARE SOLUTIONS, LLC; and ASHLEY                             )
              CASTANEDA,

                            Defendant
                                                        DEFAULT JUDGMENT
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .
’ other: Plaintiffs’ Rule 37(e) Motion for Default Judgment, ECF No. 96, is GRANTED.
              Pursuant to the Court’s reasoning supra, Defendants’ Motion for Partial Summary Judgment, ECF No. 104, which seeks
              the dismissal of Plaintiffs’ Monell claims against Defendants Correctional Healthcare Companies, Inc. and Correct Care
              Solutions, LLC, is DENIED AS MOOT. Judgment entered as to liability against Defendants Correctional Healthcare
              Companies, Inc. and Correct Care Solutions, LLC, on Plaintiffs’ Section 1983 claims.

This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge            Rosanna Malouf Peterson




Date: June 1, 2020                                                          CLERK OF COURT

                                                                             SEAN F. McAVOY

                                                                             s/ Angela Noel
                                                                                          (By) Deputy Clerk

                                                                             Angela Noel
